Citation Nr: 0940100	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-13 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to the Veteran's service-connected right 
shoulder condition and gastroesophageal reflex condition 
(GERD).

2.  Entitlement to an increased rating for GERD, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for right shoulder 
impingement syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1970, July 1978 to September 1978, January 1983 to April 1983 
and June 1985 to September 2000 with additional National 
Guard service indicated. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board notes that the Veteran, through his representative, 
has continually asserted that his request of April 2005, 
indicating that his claims file should be transferred from 
the Oakland RO to the Buffalo RO, has not been carried out.  
The Board notes in this regard that there is no notation that 
the Veteran's claims file has been requested or that original 
service medical records for the Veteran have been associated 
with the claims file by the RO with the exception of the 1966 
to 1970 records which were obtained from the National 
Personnel Records Center (NPRC).  However, the Board notes 
that the Veteran has submitted at least a part of his service 
medical records from his final period of active service.  In 
any case, the Board finds it necessary to attempt to obtain 
and associate with the Veteran's claims file outstanding 
records held by VA; most probably located at the Oakland RO.  
Thus, such records should be requested on remand.  If such 
records cannot be located, the AMC should request outstanding 
service medical records for the Veteran's periods of active 
service from the NPRC.

Concerning the Veteran's claim for sleep apnea, as secondary 
to other service-connected conditions, the Board notes the 
Veteran's contentions that he was diagnosed with sleep apnea 
during 2006, that he suffered from symptomatology of sleep 
apnea such as shortness of breath as noted in various service 
records prior to his discharge from active duty, and further 
that his sleep apnea is secondary to his service-connected 
GERD and right shoulder impingement syndrome.  In this 
regard, the Board notes that the Veteran submitted medical 
literature, some of which supports his contention that his 
sleep apnea is related to his service-connected GERD.  
Although the Veteran was provided a VA examination during 
November 2005 to discuss a possible relationship between 
service and the Veteran's current sleep apnea the examiner 
did not indicate whether service connection was indicated on 
a direct basis.  Additionally, the examiner did not have the 
medical literature possibly linking the Veteran's GERD and 
sleep apnea.  Thus, the Veteran should be afforded an 
additional VA examination with regard to these contentions.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Oakland RO forward 
any records pertaining to the Veteran 
which should then be associated with his 
current claims file.  Any efforts to 
obtain the Veteran's claims file should be 
documented thoroughly.  If the requested 
claims file is not obtainable, the 
Veteran's outstanding service treatment 
records should be requested from the NPRC.  
If no records are received, documentation 
of the attempts made should be contained 
in the claims folder.  Further, if the 
appellant has any knowledge as to where 
his service treatment records might be he 
should provide the AMC/RO with that 
information, as well as copies of all 
service treatment records in his 
possession not already submitted.

2.  Schedule the Veteran for a VA 
examination to determine whether the 
Veteran's obstructive sleep apnea is 
related to any incident of service or 
service connected disability.  The 
Veteran's claims file must be made 
available to and reviewed by the examiner.  
The examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in detail.  

Specifically, the examiner should indicate 
whether the Veteran's current sleep apnea 
is more likely, less likely, or at least 
as likely as not (50 percent probability) 
related to active service to include as 
secondary to his service connected GERD or 
right shoulder disability.  A rationale 
should be indicated for the examiner's 
conclusions.

3.  After the above has been completed to 
the extent possible, the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

